DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art reference of record does not expressly teach the combination of all claim 1 element limitations as amended, the combination of all claim 18 element limitations as amended, or the combination of all claim 19 element limitations as amended.  Specifically, in regard to claims 1 and 18 the prior art of record at least does not expressly teach the concept of wherein the display panel vibrates by the vibrations of the first vibrator to generate a sound by vibrating the display panel at a first frequency band in a sound mode and provide haptic feedback by vibrating the display panel in a second frequency band in a vibration mode.  In addition, in regard to claim 19 the prior art of record at least does not expressly teach the concept of outputting a first sound by vibrating the display panel by vibrating a first vibrator, which is disposed on a surface of the fingerprint sensor, in a first frequency band in a sound mode; and Page 5 of 13LO-201811-302-1-USOSMP180348USKSA0522USAppl. No. 16/738,854Response to Office Action filed: providing haptic feedback by vibrating the first vibrator in a second frequency band in a vibration mode.  Therefore, independent claims 1, 18, and 19 contain allowable subject matter, and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and includes the following:
Kho et al., U.S. Patent Application Publication 2019/0122018 A1 (hereinafter 
Kho) teaches a piezoelectric panel speaker that has a piezoelectric panel including at least one hole and that is configured to vibrate, and a fingerprint sensor accommodated into the one hole and configured to sense biometric information.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621